[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 614 
IN BANC.
This is an action to recover damages on account of a personal injury sustained by plaintiff in an automobile accident. The cause was tried to the court and a jury resulting in a verdict for plaintiff. From a consequent judgment defendant appeals.
The accident occurred at the Union avenue approach to the interstate bridge about one mile distant from Columbia boulevard, which marks the limits of the city of Portland. At that place there is an elevated portion of a public highway bounded on each side by a fence, or a fence on one side and high curbing on the other, as defendant claims, rendering it impossible to park the truck off the pavement. The accident occurred between the hours of four and five o'clock on the morning of December 15, 1926, and happened when the car in which the plaintiff was riding, ran into a trailer attached to a truck left by defendant's driver on the highway at that point.
The defendant's truck was headed in a general northerly direction going to Vancouver, Washington, when it was disabled by the breaking of the ring-gear in the differential of the truck, so that the truck could not be moved along the highway with its own power but could be moved by being towed.
The truck was left about five or six feet from the right edge of the highway. It was 6 1/2 feet in width so that it extended into the highway about 11 or 12 1/2 feet. The road at this point was from 30 to 35 feet wide. The testimony indicated that the driver, after his truck had stopped, left it in the road with the lights burning and walked to the telephone on the interstate bridge and notified the defendant that the truck was disabled, and he then returned to the truck. *Page 615 
The lights were still burning and no one had run into the truck during his absence. The driver of the truck then abandoned the same and returned to Portland, pursuant to defendant's direction, to secure another truck with which to remove the disabled truck.
During all of this time and for several hours after the accident, the highway along said point was in the grip of a severe "silver thaw," which made it difficult to see the road or objects in the road. The car in which plaintiff was riding was a Chevrolet. The driver of this car stopped the car, somewhere between the city limits and the place where the truck was standing, and with the help of the plaintiff had cleaned the windshield. The car was a new one, the lights, brakes and windshield swipe being in good condition and the driver was proceeding at a rate of speed between 20 and 25 miles an hour.
The testimony also tended to show that at the time of the collision there were no lights upon the truck; that the truck without the lights was visible a distance of only 15 to 20 feet. That a red tail light was visible a distance of 75 to 100 feet. The man who gave defendant's truck driver transportation to Portland testified that he could see the red tail lights upon the truck a distance of 100 yards. The testimony indicated that the right front wheel of the Chevrolet car struck the left rear of defendant's trailer and that the plaintiff was thrown from the Chevrolet to the pavement and severely injured.
The complaint alleges that the defendant had carelessly and negligently parked one of his automobile trucks with the trailer attached without protecting the same with any danger signal, or light, or any watchman, or any person to warn approaching travelers of the parking of said truck on said paved thoroughfare at said place.
AFFIRMED. *Page 616 
The defendant's first assignment of error is in giving the following instruction:
"I instruct you that at the time of the accident the laws of the state of Oregon required the owner or operator of an automobile truck operated with a trailer at night time to maintain thereon at least two white lights on the front of the truck, and at least one red light so located on the rear of the trailer, that the same would be visible for a distance of at least 100 feet. I instruct you that the duty with respect to these lights on the truck and trailer is a continuing duty and that it was the duty of the defendant not only to place a proper red light on or near the rear corner of his trailer, but it was also his duty so to maintain said lights during the night time, and so that it would be visible for a distance of 100 feet. I further instruct you that if you find from the evidence that the defendant failed in the performance of his duty to place and maintain such red light on the rear of his trailer, and that such failure was the proximate cause of the plaintiff's injury, then your verdict should be for such sum as you determine that the plaintiff is entitled to receive."
The second assignment is that the court erred in failing to give defendant's requested instruction to the effect that if a motor vehicle operated upon the highway of this state becomes so disabled as to prohibit the moving of the same, then the fact that such disabled vehicle is left standing on the main traveled *Page 617 
portion of such highway is not a violation of the laws of this state and is not in itself any evidence of negligence, whatsoever.
The third assignment of error is in the court's refusing to give defendant's requested instruction No. 6, to the effect that if the jury found that a reasonably careful and prudent driver, under all of the conditions prevalent at the time the collision occurred, in the exercise of ordinary and reasonable care and caution, would have had his car under such control as to have been able to have stopped the same within the range of his vision, and if the jury further found that the driver of the car in which plaintiff was riding was not operating his car at such a rate of speed, under the circumstances then existing, so that he could stop said car within the range of his vision, and by reason thereof the collision occurred, that said driver was guilty of negligence, and if said driver was using said car for the special use and benefit of plaintiff and at his request and on a joint venture, then such negligence of said driver is imputed to plaintiff and he cannot recover and your verdict must be for the defendant.
These assignments of error, as we take from defendant's brief, so nearly involved the same principle that they may be considered together.
Chapter 323, Laws of 1925, page 653, provides, in part, as follows:
"Every motor vehicle, tractor, trailer or semi-trailer, when on the highways of this state at night, shall have on the rear thereof, and to the left of the axis thereof, or in the center of the rear of such vehicle, one lamp capable of displaying a red light visible for a distance of at least 100 feet behind such vehicle;" also page 654: *Page 618 
"Every motor truck, trailer, or semi-trailer, the body of which exceeds six feet in width, shall exhibit during the hours of darkness, in addition to the above required lights, a white light on the left side of the machine, defining the limit of the body of the machine, or the overhanging load, if any there be, and beyond the outside thereof the said lights shall be so fixed that the said light shall be seen both from the front and rear of said motor truck, trailer or semi-trailer."
This law aims to lay down certain things which every driver must do for the safety of persons upon the highway. It is contended by defendant that the duty of the defendant to have lights upon his truck and trailer was fulfilled when his driver left the car with the lights on; that it is not a continuing duty to maintain lights upon a motor vehicle.
The only way to obtain the results intended by the legislature is to give the law quoted from the Session Laws of 1925, which was in force at the time of this accident, the construction placed upon it by the instruction complained of in the assignment of error No. 1: Murphy v. Hawthorne, 117 Or. 319 (244 P. 79);Commonwealth v. Henry, 229 Mass. 19.
Where the statute makes it unlawful to drive a vehicle without lights at certain times, the duty to carry them is absolute, regardless of weather conditions: Blashfield on Automobiles, p. 385, citing Gleason v. Lowe, 232 Mich. 300.
The law of 1925, quoted above, commands that a motor trailer at night shall have on the rear thereof one lamp of specified power. This command is in force when the motor vehicle is on the highway, whether it is moving or stationary. It applies whenever such vehicle is on the highway and is a continuing duty to keep or maintain the required lights. *Page 619 
The instruction complained of was a correct exposition of the law. There is no doubt as to the legislative power to pass the law in question. The way to make it effective is to construe it as the court did in charging the jury.
There is a minority rule, that the duty to maintain such a light would not be continued, but would cease when the car came to rest. This is not the rule in this state. Neither is it the majority rule.
In Murphy v. Hawthorne, supra, at page 323 of the report, this court, speaking by Mr. Justice BELT, said:
"We think it was negligence per se for defendant to leave this auto truck on the highway after dark without displaying a red light as provided by § 4774, O.L. It was more necessary, so far as the safety of the public is concerned, to have such light on the truck when thus parked on the highway than it would be if it were moving, it would be contrary to the purpose and spirit of the statute so to construe it as being applicable only to motor vehicles in motion": Jaquith v. Worden, 73 Wn. 349 (132 P. 33; 48 L.R.A.N.S. 827); Berry on Automobiles (4 ed.), §§ 188, 872; Babbitt on Motor Vehicles (3d ed.), § 563.
In that case the court held that it was negligence as a matter of law for one to leave a truck parked on the highway without the required lights. See also Jaquith v. Worden, 73 Wn., supra, at page 360, where we find the following language:
"It cannot be said that the driver of such a machine must carry lights while it is moving, but that he may stop it during the hours of darkness in a roadway, turn off the lights and leave it standing, without violating the law. The statute must be read with reference to its plain spirit and intent."
The purpose for which lights are required by statute would not be effectuated if one could discharge *Page 620 
the duty by merely fixing the required lights and then be free from responsibility for their maintenance. The law absolutely requires the operator of a motor vehicle to provide the statutory lights, and failure to do so is negligence per se. The contention that the provision does not apply to vehicles at rest, or that it is not a continuing duty, cannot be sanctioned.
The requirement of the statute in this respect is not the use of reasonable care in regard to lights, but the law prescribes a definite rule. See Hanser v. Youngs, 212 Mich. 508
(180 N.W. 409); Mills v. Philadelphia, 187 Pa. 287; Wurl v. Watson,67 Cal.App. 625 (228 P. 43).
The defendant alleges error in the trial court's failure to give defendant's requested instruction No. 1. This instruction requested the court to charge the jury, in substance, that a disabled vehicle may be left on the highway without violating any statute, and that such conduct is not evidence of negligence. This might imply that such truck might be so left without lights or warning or other protection. The instruction was properly refused. See Doering v. Walter, 80 Ind. App. 194; Benson v.Anderson, 129 Wn. 19.
The defendant states that one of its requested instructions was practically a direction for a verdict in favor of defendant.
There was testimony in the case to be submitted to the jury. The jury evidently could not find an excuse for the defendant in leaving the truck upon an elevated highway, which was something like a bridge, without any protection, or guard, parked five or six feet from the right edge of the road. They evidently believed from the testimony that there was no good reason why the driver did not park the truck on the extreme right of the highway. *Page 621 
The jury evidently found that defendant was negligent after the emergency, or necessity of his driver going for help had passed, and he had proceeded to the interstate bridge and telephoned his employer and returned to the car; that thereafter the defendant had an opportunity of sending a helping car to his driver. This would have shortened the time of the disabled car remaining on the highway, as the driver would have to traverse the distance from the car to Portland and return and the defendant could have employed a truck to go to the relief of the disabled car, going the distance once, thus giving the driver an opportunity to remain with the disabled car and keep the lights "trimmed and burning."
The defendant was not entitled to an instruction amounting to a direction of a verdict in favor of defendant.
The trial court charged the jury as follows:
"I instruct you that it is the duty of every automobile driver while driving upon the public highways of this state to operate his car in a reasonably prudent and careful manner, taking into consideration the clemency or inclemency of the weather and all other circumstances and conditions then prevailing; and if you find from the circumstances in this case, prevailing at the time this accident occurred, that a reasonably prudent and careful driver, in the exercise of reasonable care and caution, would have had his car under such control as to have been able to have avoided a collision with the trailer attached to the defendant's truck, then I instruct you that the driver of the car in which plaintiff was riding was guilty of negligence; and if you find that plaintiff was engaged in a joint venture with said driver at the time this accident occurred, then such negligence is imputed to plaintiff and he cannot recover in this case." *Page 622 
This instruction thoroughly covered the question in regard to the management of the car in which plaintiff was riding.
The defendant requested the judge to charge the jury that it was the duty of the driver of the Chevrolet to have his car under such control that he could have stopped the same within the range of his vision. If the driver of the Chevrolet car could have passed the truck and trailer without a collision, as the jury evidently believed he could have done if they had had the proper lights, then there would have been no necessity for the Chevrolet car to stop. The instruction requested leaves out of consideration this phase of the matter. There appears to have been plenty of room on the highway to have passed the truck and trailer if they had been seen. See Kendrick v. Kansas City, 236 S.W. 1011. The driver of the Chevrolet had a right to expect that those approaching him or using the highway would use ordinary care and obey the laws of the state. It was not required of such driver that he should be expecting that others would violate the law: Murphy v. Hawthorne, supra.
Defendant by his fourth assignment of error complains of the cross-examination of Mr. Robins, a witness for defendant, as to preparation for lighting the truck, whether he had any kerosene lamps or lanterns to hang out.
The witness, in direct examination, had gone into the conditions as to lights and other circumstances surrounding the truck when he abandoned it on the highway. Plaintiff alleged, in effect, that the obstruction was abandoned without being lighted or guarded. We do not think the question and the answer in the negative was unfair or prejudicial to the defendant. *Page 623 
We think that the charge given by the learned trial judge was as favorable to the defendant as he could expect under the law.
We have carefully examined the charge to the jury and have considered the various assignments of error and believe that the case was fairly and legally tried.
Finding no error in the record the judgment of the circuit court is affirmed.
AFFIRMED.
BROWN and BELT, JJ., absent.